 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CLARENCE A. GIPBSIN,                                 No. 2:12-cv-0556 KJM DB P
12                          Plaintiff,
13              v.                                         ORDER
14    SCOTT KERNAN, et al.,
15                          Defendants.
16

17             Plaintiff is a state prisoner proceeding pro se and in forma pauperis with a civil rights

18   action under 42 U.S.C. § 1983. Plaintiff alleges defendants failed to transfer him to a mental

19   health facility in a timely fashion pursuant to an order from the Lassen County Superior Court in

20   violation of his Eighth Amendment rights. In this order the court will address several motions

21   filed by plaintiff as well as issues related to the initial appearance of several defendants in this

22   action.

23      I.           Motion for Scheduling Order

24             Plaintiff requests “a scheduling order be issued in regards to status conferences, trial dates,

25   pretrial dates, summary judgment decisions, and or settlement conference to move this case

26   along.” (ECF No. 228.) By order dated September 21, 2017, the undersigned found plaintiff’s

27   third amended complaint stated potentially cognizable claims against defendants Kernan, Ehle,

28
 1   Felker, Wong, Peddacour, Gamez,1 Perez, Grannis, Zamora, Jackson, Wagner, Schmollinger,

 2   Grimes, McCann, and Safi who were named in previous incarnations of the complaint. (ECF No.

 3   171.) The court additionally found the third amended complaint stated potentially cognizable

 4   claims against fifteen additional defendants: Murray, Kelly, Krause, French, Boretz, Morrow,

 5   Sloan, William, St. Laurent, Wright, Norgaard, Lyons, Dahl, Ledesma, and Neal. (Id.)

 6                Defendants Boretz, Ehle, Felker, French, Grannis, Jackson, Kelly, Kernan, Krause,

 7   Ledesma, Lyons, McCann, Morrow, Murray, Norgaard, Peddacour, Perez, Safi, Schmollinger,

 8   Sloan, St. Laurent, Wagner, William, Wright, and Zamora have filed a third amended answer to

 9   the third amended complaint. (ECF No. 240.)

10                Due to the appearance of several new defendants in this action for the first time the court

11   will by separate order allow for additional discovery and extend the deadline for filing dispositive

12   motions. Discovery will be reopened for the newly served defendants only. Additionally, the

13   court will deny the pending motion for summary judgment (ECF Nos. 198, 204)2 without

14   prejudice to its renewal at the close of the amended pretrial motion deadline. Further, the court

15   will deny as moot plaintiff’s motion for scheduling order in light of the modification to the

16   discovery schedule and pretrial motion deadline.

17          II.      Service Unexecuted as to Defendant Neal

18                Although the court has twice ordered the United States Marshal to effect service of

19   plaintiff’s complaint on defendant Neal (ECF Nos. 178, 224), the Marshal has been unable to do

20   so based on the information plaintiff has provided the court on form USM-285. (See ECF No.
21   233.) Under these circumstances, the court finds that plaintiff cannot show good cause for failure

22   to effect service on defendant Neal. The court has provided plaintiff with more than sufficient

23   time to discover and provide to the court the correct address for this defendant, but plaintiff has

24   ////

25   1
       Plaintiff was unable to show good cause for failure to effect service on Gamez and he was
26   dismissed from this action. (See ECF No. 143 and 150.)
     2
       Counsel for defendants filed a second motion for summary judgment (ECF No. 204) on behalf
27   of defendant Krause (previously identified incorrectly as “Rause”) stating he moved for summary
     judgment on the same basis as the other defendants in the motion filed December 18, 2017 (ECF
28   No. 198).
                                                       2
 1   been unable to do so to date. Accordingly, the court will recommend dismissal of this defendant

 2   pursuant to Rule 4(m).

 3      III.      Motion for Status Conference and Settlement Conference

 4             Plaintiff has requested the court hold a status conference and a settlement conference.

 5   (ECF No. 221.)

 6             Plaintiff is advised that the court typically does not hold status conferences in cases where

 7   a prisoner is proceeding pro se. See L.R. 240(c)(8). In terms of the status of this action, plaintiff

 8   is advised that now that the all the defendants who have been properly served and have appeared

 9   in this action have filed an amended answer, the court will issue an amended discovery and

10   scheduling order for this matter. At this time, no status conference is warranted. Accordingly,

11   the court will deny plaintiff’s requests for a status conference.

12             Plaintiff has also moved for a settlement conference. Plaintiff is advised that, unless both

13   parties in this case request this court to conduct a settlement conference, this court will not order a

14   court-supervised settlement conference until after it has ruled on any forthcoming dispositive

15   motions. Accordingly, his motion for a settlement conference will be denied without prejudice.

16      IV.       Motion to Appoint Counsel

17             Plaintiff has requested the appointment of counsel. (ECF No. 222.) In support of his

18   motion he argues the court should appoint counsel because he is indigent and proceeding in this

19   action in forma pauperis.

20             The United States Supreme Court has ruled that district courts lack authority to require
21   counsel to represent indigent prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490

22   U.S. 296, 298 (1989). In certain exceptional circumstances, the district court may request the

23   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d

24   1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

25             The test for exceptional circumstances requires the court to evaluate the plaintiff’s

26   likelihood of success on the merits and the ability of the plaintiff to articulate his claims pro se in
27   light of the complexity of the legal issues involved. See Wilborn v. Escalderon, 789 F.2d 1328,

28   1331 (9th Cir. 1986); Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983). Circumstances
                                                          3
 1   common to most prisoners, such as lack of legal education and limited law library access, do not

 2   establish exceptional circumstances that would warrant a request for voluntary assistance of

 3   counsel. In the present case, the court does not find the required exceptional circumstances.

 4                Plaintiff’s only argument in support of his motion is that he is unable to afford counsel.

 5   However, circumstances common to most prisoners, such as the inability to afford counsel, does

 6   not warrant the appointment of voluntary counsel. Accordingly, the court will deny plaintiff’s

 7   motion to appoint counsel without prejudice.

 8          V.       Motion for Sanctions

 9                Plaintiff moves for sanctions arguing he is entitled to payment from defendants under

10   Federal Rule of Civil Procedure 37 for failure to obey court orders to transport him to Atascadero

11   State Hospital (“ASH”). (ECF No. 234.) Defendants filed an opposition to plaintiff’s motion in

12   which they argue that plaintiff is not entitled to sanctions under Rule 37 and has failed to identify

13   any conduct on the part of defendants that would be subject to sanction. (ECF No. 236.)

14                Plaintiff appears to believe he is entitled to sanctions under Rule 37 based on his

15   underlying claim in this action, that defendants violated his rights by failing to comply with a

16   court order to transfer him to ASH. Rule 37 authorizes “a wide range of sanctions” for a party’s

17   failure to comply with discovery rules or court orders enforcing them. Wyle v. R.J. Reynolds

18   Industries, Inc., 709 F.2d 585, 589 (9th Cir. 1983). However, plaintiff has not stated that

19   defendants failed to comply with a discovery rule or a court order enforcing a discovery rule.

20                Plaintiff is not entitled to sanctions pursuant to Rule 37 based on his underlying claims in
21   this action and has not specified any other basis for the imposition of sanctions. Accordingly, the

22   court will deny plaintiff’s motion for sanctions.

23          VI.      Conclusion

24                Accordingly, IT IS HEREBY ORDERED that

25                1. Defendant’s motion for summary judgment (ECF Nos. 198, 204) is denied without

26                   prejudice to its renewal at the close of the amended pretrial motion deadline;
27                2. Plaintiff’s motion for a scheduling order (ECF No. 228) is denied as moot;

28   ////
                                                             4
 1             3. Plaintiff’s motion for status conference and settlement conference (ECF No. 221) is

 2                  denied;

 3             4. Plaintiff’s motion for counsel (ECF No. 222) is denied; and

 4             5. Plaintiff’s motion for sanctions is denied.

 5             Further, IT IS HEREBY RECOMMENDED that defendant Neal be dismissed from this

 6   action without prejudice pursuant to Rule 4(m).

 7             These findings and recommendations are submitted to the United States District Judge

 8   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within twenty-one days

 9   after being served with these findings and recommendations, any party may file written

10   objections with the court and serve a copy on all parties. Such a document should be captioned

11   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

12   objections shall be served and filed within fourteen days after service of the objections. The

13   parties are advised that failure to file objections within the specified time may waive the right to

14   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

15   Dated: December 13, 2018

16

17

18

19

20
21

22
     DLB:12
23   DLB1/Orders/Prisoner-Civil Rights/gipb0556.clean

24

25

26
27

28
                                                         5
